Order entered August 17, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00129-CR
                              No. 05-21-00130-CR

                 VICTORIA IFEANYI ANWUZIA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
               Trial Court Cause Nos. CR16-0886 & CR16-0887

                                    ORDER

      Before the Court is appellant’s August 16, 2021 third motion for an

extension of time to file her brief. We GRANT the motion and ORDER

appellant’s brief due by August 31, 2021.

                                             /s/   LANA MYERS
                                                   JUSTICE